Citation Nr: 1732314	
Decision Date: 08/10/17    Archive Date: 08/23/17

DOCKET NO.  13-18 417	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for impairment of the external cutaneous nerve of the left thigh condition, claimed as left leg numbness to include meralgia paresthetica.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Franklin, Associate Counsel
INTRODUCTION

The Veteran served on active duty in the Air Force from August 1999 to December 2005 and in the Army from December 2005 to February 2010.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a December 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  


FINDING OF FACT

The Veteran's meralgia paresthetica, claimed as a left thigh numbness condition began during his in-service deployment and has continued to the present day.


CONCLUSION OF LAW

The criteria for direct service connection for external cutaneous nerve of the left thigh have been met.  38 U.S.C.A. §§ 1110, (West 2014); 38 C.F.R. § 3.303.


REASONS AND BASES FOR FINDING AND CONCLUSION
		
Service Connection

The Veteran is seeking service connection for external cutaneous nerve of the left thigh condition, claimed as left leg numbness to include meralgia paresthetic.  The Veteran testified that he began experiencing left leg numbness after falling off a tank and landing on his back, while stationed in Iraq.  The Veteran contends that when his lower back has pain he also has numbness, tingling and a burning sensation in his left thigh.  The Board notes that the Veteran is service connected for a back disability.

To prevail on a direct service connection claim, there must be competent evidence of (1) a current disability, (2) in-service incurrence or aggravation of a disease or injury, and (3) a nexus between the in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 U.S.C. §1110, 38 C.F.R. § 3.303(a).

The question for the Board is whether the Veteran's current diagnosis of meralgia paresthetica either began during active service, or is etiologically related to an in-service disease or injury.

A November 2009 service treatment record indicates that the Veteran complained of numbness in his left thigh.  At the Veteran's December 2009 separation examination, the medical examiner noted that the Veteran had experienced numbness and tingling of the left leg during his period of service. 

After separation from service, the record indicates that the Veteran continued to seek treatment for his left thigh numbness condition.  In May 2011, the Veteran's meralgia paresthetica diagnosis was confirmed by electromyogram (EMG) test results.  In a January 2013  VA treatment record the Veteran's decreased sensation of his left thigh was noted and he was instructed to wear looser pants.

At his October 2016 Board hearing, the Veteran credibly testified that his left thigh numbness began in service.  He credibly testified that he had experienced numbness in his left thigh during service and he had continued to experience the same problems since separating from service.

The Veteran's testimony is given great probative weight as it is consistent with the medical record showing consistent complaints, both in service and since service, of numbness and tingling of his left thigh.  Therefore, the criteria for service connection have been met, and the Veteran's claim is granted.




ORDER

Service connection for external cutaneous nerve of the left thigh is granted.




____________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


